004 2


Order entered October 3 , 2012




                                             In The
                                    Court of Ztppeato
                          jriftb /13ifstritt of Texao at 3Battati
                                      No. 05-12-00587-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                                V.

                                   BII DFW, INC., Appellee

                           On Appeal from the 14th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00921

                                            ORDER
       The Court has before it appellee's September 27, 2012 fourth motion for enlargement of

time to file appellee's brief. The Court GRANTS the motion and ORDERS that the brief

tendered by appellee on September 27, 2012 be timely filed as of today's date.